Citation Nr: 1216962	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for the posttraumatic stress disorder (PTSD) from May 23, 2007 to July 16, 2007?

2.  What evaluation is warranted for PTSD since July 17, 2007?

3.  Entitlement to total disability compensation based on individual unemployability.  


REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1963 to September 1990. 
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted entitlement to service connection for PTSD, and assigned a 30 percent disability rating effective May 23, 2007.  Jurisdiction has since been transferred to the Winston-Salem, North Carolina RO.
 
The issue of the evaluation of PTSD since July 17, 2007 and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
For the period prior to July 17, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.
 
 
CONCLUSION OF LAW
 
The requirements for an evaluation of at least 50 percent for PTSD are met for the period prior to July 17, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
VCAA
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 
 
Governing law and regulations 
 
In October 2007, the RO granted service connection for PTSD effective May 23, 2007, and assigned a 30 percent disability rating effective that same date. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations include: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
 
Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 
 
The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
Under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id. 
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 
 
One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  A global assessment of functioning score of scores ranging between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 
 
The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
 
The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443  (2002).
 
Analysis
 
A June 2007 private psychiatric assessment from the Veteran's treating psychiatrist, Dr. H.J., notes that the appellant reported a long history of depression and anxiety.  He reported problems sleeping with early awakening and dreams with flashbacks.  Mental status examination showed slight psychomotor agitation.  His mood and affect were anxious.  He appeared restless, but had good eye contact and was able to relate well.  He appeared to be a very reliable historian.  His speech and thought process were within normal limits.  He denied any auditory or visual hallucinations, and any suicidal or homicidal ideations.  There was no evidence of any psychosis or delusion.  Cognitively, he was alert and oriented.  His attention and concentration were within normal limits.  He was oriented and had good insight and judgment.  He was diagnosed with chronic PTSD and assigned a global assessment of functioning score of 45.
 
The Veteran was afforded a VA examination in July 2007.  At the time, the Veteran was noted to be clean and appropriately dressed.  Psychomotor activity was lethargic and tense; speech was spontaneous but hesitant; affect was constricted; and, mood was anxious.  The examiner noted that the appellant was easily distracted.  He was oriented to person, place and time.  Thought process was rambling and racing, and he showed preoccupation with one or two topics.  The Veteran denied any delusions or hallucinations.  The Veteran could understand the outcome of his behavior and knew he had a problem.  He complained of poor sleep with cold sweats and nightmares.  He had no inappropriate, ritualistic or obsessive behavior.  He reported panic symptoms every month for at least 30 minutes.  He denied homicidal thoughts but reported having suicidal thoughts at times, albeit without a plan or intent.  He had good impulse control.  He denied any episodes of violence.  Remote memory was normal; however, recent and immediate memory were moderately impaired.  He reported recurrent and intrusive distressing recollections of the traumatic events, and endorsed avoidance tendencies.  The examiner noted that the symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  It was noted the Veteran was currently employed but showed decreased concentration and poor social interaction.  He was diagnosed with chronic PTSD and assigned a global assessment of functioning score of 51.  The examiner noted that his anxiety, irritability and concentration periodically interfered with work.  Further, anxiety and irritability limited interpersonal relationships.  Finally, it was noted that there was no total occupational and social impairment.  There was impairment in thinking, family relations and work.  The examiner, however, did not find that posttraumatic stress disorder was manifested by total occupational impairment. 
 
The Veteran's written statements and comments made during VA examinations and treatment reveal that he reports experiencing numerous PTSD symptoms, and that he feels that his symptoms warrant a rating in excess of 30 percent.  In adjudicating this claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with stress, nightmares, sleeplessness, and suspiciousness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
 
In this case, the Board finds no reason to doubt the Veteran's reported symptoms prior to July 17, 2007.  Records show the Veteran reported similar symptoms of similar severity at both psychiatric evaluations.  As his reports of symptomatology are consistent, the Board finds his assertions competent and credible.
 
After a careful review of the evidence of record, the Board finds that the evidence most nearly approximates a 50 percent disability rating prior to July 17, 2007. In support of the assigned 50 percent rating the Board finds that the Veteran's treatment records and VA examination reports consistently noted that his PTSD symptoms included nightmares, difficulty sleeping, avoidance, intrusive thoughts, irritability, and anxiety.  His affect has been constricted.  His speech was generally within normal limits, but he was described as being lethargic and tense during one evaluation.  He reported panic attacks, and sleep disturbance due to nightmares and night sweats.  He denied any hallucination, but in July 2007  endorsed having suicidal ideation at times without plan or intent.  He denied any violence.  His remote memory was normal, but his recent and immediate memory were moderately impaired.  
 
He was able to take care of his hygiene on his own.  He was noted to have decreased concentration and poor social interaction.  
 
The Veteran had global assessment of functioning scores of 45 at the private psychiatric evaluation and 51 at the VA examination.  The score of 45 reflects serious symptoms while the score of 51 reflects moderate symptoms.  Global assessment of functioning scores are not, however, dispositive of the rating warranted.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this regard, the Board notes that even though the score of 51 is indicative of moderate symptoms, the symptomatology noted in the examination report more closely approximates that of serious symptoms.  Indeed, the reported symptoms included suicidal ideations, panic attacks and anxiety.  Moreover, score of 51 is at the low end of the scale of moderate symptoms.  Therefore, the Board finds that the global assessment of functioning scores assigned more nearly approximate serious symptoms which warrant a 50 percent rating.  
 
The Board considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  In light of the totality of the evidence the Board finds that at least a 50 percent rating is in order prior to July 17, 2007.
 
The evidence does not demonstrate symptoms approximating those described in the 70 percent disability rating prior to July 17, 2007.  The record does not demonstrate symptoms of or symptoms approximating obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 
 
At both psychiatric examinations the appellant was appropriately dressed, and he showed good judgment and insight.  While he reported occasional suicidal ideation, he had no intent or plan, and had no homicidal ideations.  Moreover, the record showed he continued to work.  Panic attacks were noted, but were not persistent occurring once a month for about 30 minutes.  The appellant was oriented in all spheres at both examinations and he had no ritualistic behavior.  In sum, his symptoms did not approximate a 70 percent disability rating.   
 
For the period prior to July 17, 2007, the Board considered whether the Veteran's posttraumatic stress disorder presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of additional symptomatology than is currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 
 
 

ORDER
 
Entitlement to a rating of 50 percent, and no higher, for PTSD prior to July 17, 2007, is granted, subject to the laws and regulations governing the payment of VA compensation.
 
 
REMAND
 
The record reflects that the Veteran last worked in February 2008.  Additionally, the representative has argued has argued that the Veteran's PTSD has worsened since the last VA examination.  This may suggest that there has been an increase in severity of his PTSD since July 17, 2007, the date of the last treatment records associated with the claim file.  The last formal VA compensation examination was completed in July 2007 and the most recent VA and private treatment records in file are from July 2007.  In light of the above, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity). 
 
Finally, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the rating warranted posttraumatic stress disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  As such, appellate action on the claim of entitlement to benefits based upon individual unemployability, at this juncture, would be premature.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain any treatment records regarding care for posttraumatic stress disorder dating since July 2007.  Any records obtained must be associated with the Veteran's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond. 
 
2.  Thereafter, the Veteran must be afforded a VA psychiatric examination.  The examiner is to be given access to the claims folder, a copy of this REMAND and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  In accordance with the latest AMIE worksheets for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to that disorder.  The examiner should note whether there has been an increase in severity since the last examination in July 2007 and, if so, the approximate date of the increase in severity.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the posttraumatic stress disorder alone.  A complete rationale for any opinion offered must be provided. 
 
3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  Thereafter, the RO must readjudicate the claim of an increased rating for posttraumatic stress disorder since July 17, 2007 and entitlement to a total disability evaluation based on individual unemployability.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case, with consideration of all of the evidence of record, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


